Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Accordingly, claims 1 – 20 are pending in this application

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/9/2019, 1/12/2021 and 1/12/2021 was filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 – 5, 8 – 11, 13 – 15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sacks et al. (US 10,698,957 B1), and further in view of Kabbes et al. (US 2016/0182412 A1).

As to claim 1, Sacks et al. teaches determining that an origin data record created under a first account of a first party is to be mirrored to a second account of a second party that has an established connection with the first account of the first party (figure 4 and column 5 lines 42 – 67 [teaches example of a first user (Alice) which had created a new item. It is noted that the created item is being interpreted as the origin data record and the first user is being interpreted as the first account. In addition to allow a second user (Bob) to collaborator with said created item and system creates a workspace version of the item for second user. It is noted that the second account is being interpreted as the second user and the collaborator role is being interpreted as the established connection between the users. Lastly as showed in figure 4 a full implementation of said example]) 
(column 4 lines 65 – column 5 lines 12 [teaches identify metadata index such as relations between the documents. For example if user one has been working on version 3 based on the index information user one will one have access to version 3. It is noted that said metadata index is being interpreted as the thread identification]); and 
based on the first message (column 3 lines 43 – 46 [teaches owner of item being able to invite for collaborators to work on the created item]), creating a target data record under the second account of the second party that corresponds to the origin data record created under the first account of the first party (column 5 lines 56 – 59 [teaches creating a workspaces version of the item created by the original creator (see figure 4)]); and 
storing the target data record under the second account of the second party  (column 4 lines 9 – 14 and column 4 lines 21 – 30 [column 4 lines 9 – 14 teaches a collaborative distributed data store which stored user work area of operations. In additions column 4 lines 21 – 30 teaches the atomic user work area which creates for each item collaborator a private work are with a copy of the item. Thus it is implied that a copy of the item is stored for each individual workspace as showed in figure 4]).
Sacks et al. does not explicitly teach generating a first message that comprises (1) data from the origin data record created under the first account of 
Kabbes et al. teaches generating a first message that comprises (paragraph [0077] lines 1 – 2 and figure 4 [discloses data structure draft invitation message to a set structure]) (1) data from the origin data record created under the first account of the first party (paragraph [0083] and figure 4 section 422 [discloses message body include reference location of where the content Is actually stored]); and (2) the thread identifier that is mapped to the origin data record created under the first account of the first party (paragraph [0079] figure 4 section 414 [discloses identifiers which identify clients who created said message in addition to draft of collaborative item in question. It is noted that this identifier is the same information as the metadata index (from the Sacks et al. reference)]) 
Sacks et al. teaches program product for managing collaborative distributed documents. However, Sacks et al. does not explicitly discloses generating messages. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sacks et al. by using the teaching of Kabbes et al. message generator because Sacks et al. as stated in column 3 lines 39 – 46 it teaches a management system which allows the owner of an item the ability to invite collaborators to work with the owner on the created item. In addition to figure 1 section 106 which allows a user to invite collaborator to work on the determined document as the owner.

As to claim 11, Sacks et al. teaches determining that an origin data record created under a first account of a first party is to be mirrored to a second account of a second party that has an established connection with the first account of the first party (figure 4 and column 5 lines 42 – 67 [teaches example of a first user (Alice) which had created a new item. It is noted that the created item is being interpreted as the origin data record and the first user is being interpreted as the first account. In addition to allow a second user (Bob) to collaborator with said created item and system creates a workspace version of the item for second user. It is noted that the second account is being interpreted as the second user and the collaborator role is being interpreted as the established connection between the users. Lastly as showed in figure 4 a full implementation of said example]) 
generating a thread identification that is mapped to the data record created under the first account of the first party (column 4 lines 65 – column 5 lines 12 [teaches identify metadata index such as relations between the documents. For example if user one has been working on version 3 based on the index information user one will one have access to version 3. It is noted that said metadata index is being interpreted as the thread identification]); and 
based on the first message (column 3 lines 43 – 46 [teaches owner of item being able to invite for collaborators to work on the created item]), creating a target data record under the second account of the second party that (column 5 lines 56 – 59 [teaches creating a workspaces version of the item created by the original creator (see figure 4)]); and 
storing the target data record under the second account of the second party  (column 4 lines 9 – 14 and column 4 lines 21 – 30 [column 4 lines 9 – 14 teaches a collaborative distributed data store which stored user work area of operations. In additions column 4 lines 21 – 30 teaches the atomic user work area which creates for each item collaborator a private work are with a copy of the item. Thus it is implied that a copy of the item is stored for each individual workspace as showed in figure 4]).
Sacks et al. does not explicitly teach generating a first message that comprises (1) data from the origin data record created under the first account of the first party and (2) the thread identifier that is mapped to the origin data record created under the first account of the first party; 
Kabbes et al. teaches generating a first message that comprises (paragraph [0077] lines 1 – 2 and figure 4 [discloses data structure draft invitation message to a set structure]) (1) data from the origin data record created under the first account of the first party (paragraph [0083] and figure 4 section 422 [discloses message body include reference location of where the content Is actually stored]); and (2) the thread identifier that is mapped to the origin data record created under the first account of the first party (paragraph [0079] figure 4 section 414 [discloses identifiers which identify clients who created said message in addition to draft of collaborative item in question. It is noted that this identifier is the same information as the metadata index (from the Sacks et al. reference)]) 
Sacks et al. teaches program product for managing collaborative distributed documents. However, Sacks et al. does not explicitly discloses generating messages. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sacks et al. by using the teaching of Kabbes et al. message generator because Sacks et al. as stated in column 3 lines 39 – 46 it teaches a management system which allows the owner of an item the ability to invite collaborators to work with the owner on the created item. In addition to figure 1 section 106 which allows a user to invite collaborator to work on the determined document as the owner.

As to claim 18, Sacks et al. teaches determining that an origin data record created under a first account of a first party is to be mirrored to a second account of a second party that has an established connection with the first account of the first party (figure 4 and column 5 lines 42 – 67 [teaches example of a first user (Alice) which had created a new item. It is noted that the created item is being interpreted as the origin data record and the first user is being interpreted as the first account. In addition to allow a second user (Bob) to collaborator with said created item and system creates a workspace version of the item for second user. It is noted that the second account is being interpreted as the second user and the collaborator role is being interpreted as the established connection between the users. Lastly as showed in figure 4 a full implementation of said example]) 
generating a thread identification that is mapped to the data record created under the first account of the first party (column 4 lines 65 – column 5 lines 12 [teaches identify metadata index such as relations between the documents. For example if user one has been working on version 3 based on the index information user one will one have access to version 3. It is noted that said metadata index is being interpreted as the thread identification]); and 
based on the first message (column 3 lines 43 – 46 [teaches owner of item being able to invite for collaborators to work on the created item]), creating a target data record under the second account of the second party that corresponds to the origin data record created under the first account of the first party (column 5 lines 56 – 59 [teaches creating a workspaces version of the item created by the original creator (see figure 4)]); and 
storing the target data record under the second account of the second party  (column 4 lines 9 – 14 and column 4 lines 21 – 30 [column 4 lines 9 – 14 teaches a collaborative distributed data store which stored user work area of operations. In additions column 4 lines 21 – 30 teaches the atomic user work area which creates for each item collaborator a private work are with a copy of the item. Thus it is implied that a copy of the item is stored for each individual workspace as showed in figure 4]).
Sacks et al. does not explicitly teach generating a first message that comprises (1) data from the origin data record created under the first account of the first party and (2) the thread identifier that is mapped to the origin data record created under the first account of the first party; 
Kabbes et al. teaches generating a first message that comprises (paragraph [0077] lines 1 – 2 and figure 4 [discloses data structure draft invitation message to a set structure]) (1) data from the origin data record created under the first account of the first party (paragraph [0083] and figure 4 section 422 [discloses message body include reference location of where the content Is actually stored]); and (2) the thread identifier that is mapped to the origin data record created under the first account of the first party (paragraph [0079] figure 4 section 414 [discloses identifiers which identify clients who created said message in addition to draft of collaborative item in question. It is noted that this identifier is the same information as the metadata index (from the Sacks et al. reference)]) 
Sacks et al. teaches program product for managing collaborative distributed documents. However, Sacks et al. does not explicitly discloses generating messages. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sacks et al. by using the teaching of Kabbes et al. message generator because Sacks et al. as stated in column 3 lines 39 – 46 it teaches a management system which allows the owner of an item the ability to invite collaborators to work with the owner on the created item. In addition to figure 1 

As to claims 3, 13 and 20, are rejected for the same reasons as the independent claims above. In addition Sacks et al. teaches before determining that the origin data record created under a first account of a first party is to be mirrored to the second account of the second party (figure 1 section 102 [section 102 teaches identifying one document from a of users to collaborate work]), establishing the connection between the first account of the first party and the second account of the second party (figure 1 section 104 [teaches defining roles to the various user based on the identified document. The various role include an owner role, one or more view roles or a contributor role. It is noted that this identified roles are being established as the connection between the accounts]).

As to claims 4 and 14, are rejected for the same reasons as the independent and dependent claims above. In addition Sacks et al. teaches receiving, from a first client station associated with the first party, a request to establish the connection with the second party (column 3 lines 39 – 46 [teaches a management system which allows the owner of an item the ability to invite collaborators to work with the owner on the created item.]); 
Sacks et al. does not explicitly teach receiving, from a second client station associated with the second party, a request to approve the connection 
Kabbes et al. teaches receiving, from a second client station associated with the second party (figure 15 section 1502 [discloses presenting invitation to collaboration]), a request to approve the connection between the first party and the second party (paragraph [0133] lines 1 – 2  [discloses user accepts invitation regarding the invitation to collaborate and notifying the message management service]); and storing connection data that defines the connection between the first account of the first party and the second account of the second party (paragraph [0104] lines 12 – 16 [discloses message management service which updated information from the author information table (see figure 4 section 450) once a response to the invitation which was send out]).
The motivation for combining Sacks et al. with Kabbes et al. are the same as set forth above with respect to claim 1.

As to claims 5 and 15, are rejected for the same reasons as the independent claims above. In addition Sacks et al. teaches wherein determining that the origin data record created under the first account of the first party is to be mirrored to the second account of the second party comprises determining that the origin data record created under the first account of the first party is to be mirrored to the second account of the second party based at least on connection (figure 4 and column 5 lines 42 – 67 [teaches example of a first user (Alice) which had created a new item. It is noted that the created item is being interpreted as the origin data record and the first user is being interpreted as the first account. In addition to allow a second user (Bob) to collaborator with said created item and system creates a workspace version of the item for second user. It is noted that the second account is being interpreted as the second user and the collaborator role is being interpreted as the established connection between the users. Lastly as showed in figure 4 a full implementation of said example]).

As to claim 8, is rejected for the same reason as claim 1 above. In addition Sacks et al. does not explicitly teach generating an alert indicating that the origin data record created under the first account of the first party is to be mirrored to the second account of the second party.
Kabbes et al. teaches generating an alert indicating that the origin data record created under the first account of the first party is to be mirrored to the second account of the second party (paragraph [0133] lines 1 – 6 [discloses notification being sent to the message management service regarding the invitation acceptance for collaboration. It is noted that the notification is being interpreted as the alert]).
Sacks et al. with Kabbes et al. are the same as set forth above with respect to claim 1.

As to claims 9 and 17, are rejected for the same reasons as the independent claims above. In addition Sacks et al. teaches detecting an update to the target data record created under the second account of the second party; determining that the target data record created under the second account of the second party corresponds to the origin data record created under the first account of the first party (column 5 lines 60 – 66 [teaches allowing both user to edit in their own respective workspace there copy of the item stored in their workspace, once all changes are acceptable to said user. Changes are implemented to the shared version. Noted management system merge process and resolves any conflict or inconsistency regarding the versions between the users]); 
Sacks et al. does not explicitly teach generating a second message comprises (1) data reflecting the update to the target data record created under the second account of the second party and (2) the thread identifier; and based on the second message, updating the origin data record created under the first account of the first party.
Kabbes et al. teaches generating a second message comprises (paragraph [0077] lines 1 – 2 and figure 4 [discloses data structure draft invitation message to a set structure]) (1) data reflecting the update to the target data record created under the second account of the second party (figure 16 section 1618 and 1620 [section 1618 discloses receiving updated from one of the authors]) and (2) the thread identifier; and based on the second message, updating the origin data record created under the first account of the first party (paragraph [0079] figure 4 section 414 [discloses identifiers which identify clients who created said message in addition to draft of collaborative item in question. It is noted that this identifier is the same information as the metadata index (from the Sacks et al. reference)]).
The motivation for combining Sacks et al. with Kabbes et al. are the same as set forth above with respect to claim 1.

As to claim 10, is rejected for the same reason as claim 9 above. In addition Sacks et al. teaches wherein determining that the target data record created under the second account of the second party corresponds to the origin data record created under the first account of the first party comprises determining that the data record created under the second account of the second party corresponds to the origin data record created under the first account of the first party based one or more of (1) the thread identifier or (2) connection data that defines the connection between the first account of the first party and the second account of the second party (figure 4 and column 5 lines 42 – 67 [teaches example of a first user (Alice) which had created a new item. It is noted that the created item is being interpreted as the origin data record and the first user is being interpreted as the first account. In addition to allow a second user (Bob) to collaborator with said created item and system creates a workspace version of the item for second user. It is noted that the second account is being interpreted as the second user and the collaborator role is being interpreted as the established connection between the users. Lastly as showed in figure 4 a full implementation of said example])

Claims 2, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sacks et al. as applied to claims 1, 11 and 18 above, and further in view of Estrada et al. (US 2005/0125277 A1).

As to claims 2, 12 and 19, are rejected for the same reasons as the independent claims above. In addition Sacks et al. teaches continuing to store the target data record under the second account of the second party (column 4 lines 21 – 30 [teaches the atomic user work area which creates for each item collaborator a private work are with a copy of the item. Thus it is implied that a copy of the item is stored for each individual workspace as showed in figure 4])
Sacks et al. does not explicitly teach disconnecting the first account of the first party and the second account of the second party
Estrada et al. teaches disconnecting the first account of the first party and the second account of the second party (figure 3 section S108 and S110 [S108 discloses determination to remove an active member and S110 removes active member in question from collaboration])
Sacks et al. teaches program product for managing collaborative distributed documents. However, Sacks et al. does not explicitly discloses disconnecting account. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sacks et al. by using the teaching of Estrada et al. active member removal because Sacks et al. as stated in column 6 lines 1 – 9 it teaches allowing an owner of said item to break another user work based on the shard changes which they have made. 

Claims 6, 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sacks et al. as applied to claims 1, 11 and 18 above, and further in view of Lentini et al. (US 2002/0091835 A1).

As to claims 6 and 16, are rejected for the same reasons as the independent claims above. In addition Sacks et al. does not explicitly teach wherein the origin data record created under the first account of the first party is a data record that defines a Request For Information ("RFI").
Lentini et al. teaches wherein the origin data record created under the first account of the first party is a data record that defines a Request For Information ("RFI") (paragraph [0037] lines 8 – 12 [discloses RFI query engine hosted at the content provider in order to perform real time translations]).
Sacks et al. teaches program product for managing collaborative distributed documents. However, Sacks et al. does not explicitly discloses Sacks et al. by using the teaching of Lentini et al. RFI query engine because Sacks et al. as stated in column 2 lines 49 – 56 it teaches collaboration documents which could corresponds to various documents. In addition the system includes index for free text context aware searches for the document and items. 

As to claim 7, is rejected for the same reason as claim 1 above. In addition Sacks et al. does not explicitly teach wherein the thread identification that is mapped to the origin data record created under the first account of the first party comprises a Universally Unique Identifier ("UUID").
Lentini et al. teaches wherein the thread identification that is mapped to the origin data record created under the first account of the first party comprises a Universally Unique Identifier ("UUID") (paragraph [0011] lines 3 – 6 [discloses universal metadata set for lookup fields in addition to i9nformation relating to a given author]).
The motivation for combining Sacks et al. with Lentini et al. are the same as set forth above with respect to claim 6.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J SANTOS whose telephone number is (571)272-9877.  The examiner can normally be reached on M - F 7:30 AM - 5:00 PM EST (Alternating Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Pedro J Santos/Examiner, Art Unit 2167  

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167